Judgment, Supreme Court, New York County, entered on April 21, 1976, dismissing this article 78 proceeding to reverse a determination by the city rent agency upholding findings that appellants willfully violated the Administrative Code, unanimously affirmed, with $60 costs and disbursements to respondent, for the reasons stated in the opinion of the court at Special Term. (See, also, Matter of Sigety v Leventhal, 50 AD2d 789.) Concur&emdash;Kupferman, J. P., Birns, Capozzoli, Lane and Lynch, JJ.